NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HECTOR ALFONSO MONZON-                          No.    19-70064
CAMPOS,
                                                Agency No. A087-764-491
                Petitioner,

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of an
                                Immigration Judge

                              Submitted March 8, 2022**
                                 Phoenix, Arizona

Before: PAEZ, CLIFTON, and WATFORD, Circuit Judges.

      Hector Alfonso Monzon-Campos, a native and citizen of Guatemala,

petitions for review of a decision of an immigration judge (IJ) upholding an asylum

officer’s negative reasonable fear determination. We deny the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 4

      1. The proceedings before the IJ did not violate Monzon-Campos’s due

process rights. Although non-citizens in reasonable fear proceedings are entitled to

due process protections, they are not entitled to all of the same protections granted

to persons not previously removed. Bartolome v. Sessions, 904 F.3d 803, 812 (9th

Cir. 2018). The IJ conducts a de novo review of the asylum officer’s

determination, and non-citizens are not entitled to present new evidence or

testimony in the IJ hearing. Alvarado-Herrera v. Garland, 993 F.3d 1187, 1195

(9th Cir. 2021).

      Monzon-Campos contends that the IJ failed to conduct a de novo review and

to elicit sufficient testimony. However, at the outset of the hearing, the IJ stated

that he would review the asylum officer’s decision and reverse it if he disagreed.

Nothing in the record suggests that his review was not de novo. Moreover, the IJ

questioned Monzon-Campos about the details of his prior testimony and allowed

him to provide additional testimony. In these proceedings, Monzon-Campos was

not entitled to more.

      2. Substantial evidence supports the IJ’s determination that the harm

Monzon-Campos feared was not related to a protected ground. A petitioner in a

reasonable fear proceeding must show a “reasonable possibility” that he will be

persecuted on account of his race, religion, nationality, membership in a particular
                                                                          Page 3 of 4

social group, or political opinion in the country of removal. 8 U.S.C. § 1231(b)(3);

8 C.F.R. § 208.31(c).

      Monzon-Campos testified that police and criminals repeatedly extorted him

for money, sometimes by violent means. But he also testified that the perpetrators

of that extortion targeted him purely because they “think I have money.” Monzon-

Campos cannot demonstrate the required nexus to a protected ground when

substantial evidence supports the IJ’s finding that his fear of harm is based

exclusively on a “desire to be free from harassment by criminals motivated by

theft.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010).

      Substantial evidence supports the IJ’s rejection of Monzon-Campos’s claim

that the harm he feared was related to his political opinion. Although Monzon-

Campos responded “Yes” when the IJ asked whether he would be harmed due to

his political opinion, he only made a conclusory allegation of “mistreatment and

persecution[.]” The asylum officer’s written analysis concluded that Monzon-

Campos “has not established that others would be aware of . . . or that anyone

would be inclined to harm him on account of those opinions[,]” which Monzon-

Campos “could not define” beyond his attendance at “one protest where the entire

village participated” and his expressed opinion on a new president, which have

only resulted in “a verbal argument.” When the IJ asked Monzon-Campos if he
                                                                           Page 4 of 4

had faced problems due to his political opinion, he said that these problems were

“[j]ust arguments, words, nothing bigger.”

      3. Substantial evidence also supports the IJ’s determination that Monzon-

Campos did not qualify for protection under the Convention Against Torture. To

be entitled to CAT protection, a petitioner must establish that, if returned to his

home country, he is more likely than not to face torture by or with the

government’s acquiescence. Andrade-Garcia v. Lynch, 828 F.3d 829, 831, 833

(9th Cir. 2016). Although Monzon-Campos testified that the police repeatedly

stopped him while driving and demanded money, nothing beyond speculation links

the police or other government actors to the more violent extortion he suffered at

the hands of criminals. Nor is there anything in his testimony to suggest that he

would be singled out for torture on his return.

      PETITION FOR REVIEW DENIED.